     Case 2:20-cv-00126-PLM-MV ECF No. 4 filed 09/23/20 PageID.34 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

RYAN BOARD,

                      Plaintiff,                   Case No. 2:20-cv-126

v.                                                 Honorable Paul L. Maloney

KIRK RADTKE et al.,

                      Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s federal claims are DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42

U.S.C. § 1997e(c).

              IT IS FURTHER ORDERED that Plaintiff’s state-law claims are DISMISSED

WITHOUT PREJUDICE, as the Court declines to exercise its supplemental jurisdiction over

them.



Dated:    September 23, 2020                       /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
